OPINION
BY THE COURT:
Submitted on motion of date May 5, 1943, of plaintiff-appellee to dismiss the appeal on questions of law for want of prosecution pursuant to Rule VII and Rule VIII of the Court of Appeals.
On February 23, 1943, we overruled the motion of appellee to dismiss the appeal for failure to file bill of exceptions and briefs under our Rule VII, for the reason that the time within which such papers could be filed in this court had not elapsed. The entry on the ruling on this motion has not been prepared or journalized and because of this fact counsel for appellee invoke Rule VIII. which provides for the preparation and submission of a journal entry by the party in whose favor an order, decree or judgment is an*475nounced, within five days thereafter. Upon failure to comply with the rule unless good cause be shown for such failure, the cause may be dismissed.
Rule VII has now been clearly violated and we have neither a bill of exceptions, assignment of errors, nor briefs. In this situation we do not deem it our obligation to search the record to determine if any' error can be assigned in the absence of a bill of exceptions. The motion is, therefore, well taken as to the violation of Rule VII and, although in probability Rule VIII has also been breached, the journal entry may state that the motion is sustained for the violation of Rule VII and that Rule VIII is not given consideration.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.